DETAILED ACTION
1.	This Non-Final Office Action is in response to the Amendment filed February 23, 2022.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-12, 14, 24-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Steibel reference (US Patent No. 7,600,979) in view of the Pearson reference (US Patent Publication No. 2017/0362943).
5.	Regarding claim 10, the Steibel reference discloses:
	an airfoil (FIG. 6) comprising:
	an airfoil section (FIG. 6) having a ceramic matrix composite airfoil wall having first and second ceramic matrix composite skins (690—left and right) in the form of respective forward (690—left) and aft tubes (690—right), and an outer skin wrapped around a periphery of the forward and aft tubes (FIG. 6), the outer skin defining a suction side and a pressure side (FIG. 6), and the forward and aft tubes circumscribing respective first and second cavities (FIG. 6); and
	a rib (680) including a monolithic ceramic core (Column 3, lines 28-54) having a sandwich configuration (FIG. 1) in which the monolithic ceramic core (680) is located between the forward and aft tubes such that the forward tube spans from the first side edge to the 
	The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose a rib spanning across the airfoil section and connecting the suction side and the pressure side defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side.  
	The Pearson reference teaches it is conventional in the art of ceramic inserts for use in airfoils to provide as taught in (FIG. 4) a rib (128) spanning across the airfoil section (FIG. 4) and connecting the suction side and the pressure side (FIG. 4) defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side (FIG. 4).  Such configurations/structures would allow the ribs to divide the cooling passage into three cavities [Paragraph 0041].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes rib spanning across the airfoil section and connecting the suction side and the pressure side defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side, as clearly suggested and taught by the Pearson reference, in order to allow the ribs to divide the cooling passage into three cavities [Paragraph 0041].    
6.	Regarding claim 11, the Steibel reference further discloses:
wherein the forward and aft tubes both are formed of SiC fibers disposed in a SiC matrix .

7.	Regarding claim 12, the Steibel reference fails to disclose:
where the monolithic ceramic core is selected from SiC, SC3N4, and combinations thereof.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a thermal conductance element that is a monolithic ceramic selected from SiC, Si3N4, and combinations thereof, since it has been held to be within the 
general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  See also US 2017/0241272 teaching making a monolithic ceramic core including SiC material.   
8.	Regarding claim 14, the Steibel reference further discloses:
wherein the monolithic ceramic core (680).
The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5.  
The Pearson reference teaches it is conventional in the air of ceramic inserts for airfoils to provide as taught in [Paragraph 0048] the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5, as clearly suggested and taught by the Pearson reference, in order to allow altering the thermal profile of the turbine rotor blade [Paragraph 0046]. 
9. 	Regarding claim 24, the Steibel reference fails to disclose:
	wherein the monolithic ceramic is SiC and is, by volume, predominantly of an alpha polymorph of SiC.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the monolithic ceramic is SiC and is, by volume, predominantly of an alpha polymorph of SiC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  See also US 2013/0059987 teaching alpha polymorph is the most common polymorph and one of ordinary skill in the art by the effective filing date of the claimed invention would recognize that the most common polymorph could be used in monolithic ceramic.  
10.	Regarding claim 25, the Steibel reference further discloses:
	wherein the forward tube defines a full circumferential border of the first cavity, and the aft tube defines a full circumferential border of the second cavity (FIG. 6).  
11.	Regarding claim 26, the Steibel reference discloses:
	an airfoil (FIG. 6) comprising:

	a rib (680) including a monolithic ceramic core (Column 3, lines 28-54) having a sandwich configuration (FIG. 1) in which the monolithic ceramic core (680) is located between the forward and aft tubes such that the forward tube spans from the first side edge to the second side edge (FIG. 6—each of the rib inserts (680) have a first side edge and a second side edge) and across a forward side of the central wall of the monolithic ceramic core (FIG. 6—the rib inserts (680) have portions that can be considered central walls and have forward sides) and the aft tube spans from the first side edge to the second side edge and across an aft side of the central wall of the monolithic ceramic core (FIG. 6).  
	The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor; a rib spanning across the airfoil section and connecting the suction side and the pressure side defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side.  
	The Pearson reference teaches it is conventional in the art of ceramic inserts for use in airfoils to provide as taught in (FIGS. 1 & 4) a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (FIG. 1); and a rib (128) spanning across the airfoil section (FIG. 4) and connecting the suction side and the pressure side (FIG. 4) defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the 
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor; a rib spanning across the airfoil section and connecting the suction side and the pressure side defining first and second side edges and a central wall therebetween the rib the first side edge meeting the suction side and the second side edge meeting the pressure side, as clearly suggested and taught by the Pearson reference, in order to allow the ribs to divide the cooling passage into three cavities [Paragraph 0041].    
12.	Regarding claim 27, the Steibel reference further discloses:
wherein the forward and aft tubes both are formed of SiC fibers disposed in a SiC matrix 
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the forward and aft tubes are both formed of SiC fibers disposed in a SiC matrix, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  See also US 2016/013
13.	Regarding claim 28, the Steibel reference fails to disclose:
where the monolithic ceramic core is selected from SiC, SC3N4, and combinations thereof.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a thermal conductance element that is a monolithic ceramic selected from SiC, Si3N4, and combinations thereof, since it has been held to be within the 
general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  

wherein the monolithic ceramic core (680).
The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5.  
The Pearson reference teaches it is conventional in the air of ceramic inserts for airfoils to provide as taught in [Paragraph 0048] the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5 [Paragraph 0048].  Such configurations/structures would allow altering the thermal profile of the turbine rotor blade [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5, as clearly suggested and taught by the Pearson reference, in order to allow altering the thermal profile of the turbine rotor blade [Paragraph 0046]. 
15.	Claims 15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Steibel reference in view of the Pearson reference and further in view of the Vance reference (US Patent Publication No. 2008/0025846).
16.	Regarding claim 15, the Steibel reference fails to disclose:
wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side 

The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
17.	Regarding claim 29, the Steibel reference fails to disclose:
wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side 
edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall.
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the first side edge has a first flange at which the 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024]. 
18.	Claims 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Steibel reference in view of the Pearson reference and further in view of the Thomas reference (US Patent Publication No. 2016/0177743).    
19.	Regarding claim 16, the Steibel reference further discloses:
a monolithic ceramic core (680).  
The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose wherein the airfoil section extends over a radial span, and the ceramic core substantially fully extends the radial span.
The Thomas reference teaches it is conventional in the art of CMC airfoils to provide as taught in [Paragraph 0032] wherein the airfoil section extends over a radial span (FIG. 1), and the ceramic core (52) substantially fully extends the radial span [Paragraph 0032—“extend 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes wherein the airfoil section extends over a radial span, and the monolithic ceramic core substantially fully extends the radial span, as clearly suggested and taught by the Thomas reference, in order to allow for reinforcement [Paragraph 0032].  
20.	Regarding claim 31, the Steibel reference further discloses:
a monolithic ceramic core (680).  
The Steibel reference discloses the invention as essentially claimed.  However, the Steibel reference fails to disclose wherein the airfoil section extends over a radial span, and the ceramic core substantially fully extends the radial span.
The Thomas reference teaches it is conventional in the art of CMC airfoils to provide as taught in [Paragraph 0032] wherein the airfoil section extends over a radial span (FIG. 1), and the ceramic core (52) substantially fully extends the radial span [Paragraph 0032—“extend through the core (30)”].  Such configurations/structures would allow for reinforcement [Paragraph 0032].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Steibel reference, such that the airfoil further includes wherein the airfoil section extends over a radial span, and the monolithic ceramic core substantially fully extends the radial span, as clearly suggested and taught by the Thomas reference, in order to allow for reinforcement [Paragraph 0032].
Response to Arguments
21.	The Applicant’s arguments are traversed.  First, the rejections do make a prima facie case of obviousness.  The combination of references teach all of the features of the claim.  The Steibel reference discloses a sandwich configuration and the Pearson reference suggests that 
	Concerning claims 24, 27, and 28 additional prior art is referenced providing factual basis that using the materials listed in those claims would have been obvious to a person of ordinary skill in the art by the effective filing date of the claimed invention.  Concerning claims 16 and 31 the rejection has been rewritten to make the rejection clearer.  Accordingly, the claims stand rejected.   
Conclusion
22.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747